273 So. 2d 63 (1973)
Paul B. LEMANN
v.
Mr. and Mrs. Ted KOGOS.
No. 5677.
Court of Appeal of Louisiana, Fourth Circuit.
February 6, 1973.
Polack, Rosenberg & Rittenberg, Robert G. Polack, New Orleans, for plaintiff-appellee.
Tucker & Schonekas, Russell Schonekas, New Orleans, for defendants-appellants.
Before REGAN, REDMANN and GULOTTA, JJ.

ON MOTION TO DISMISS
REDMANN, Judge.
On plaintiff's motion we dismiss this devolutive appeal from a judgment of eviction after alleged termination of lease. Although other issues remain between the parties, the judgment appealed from has been acquiesced in by defendants' moving out and therefore this appeal is moot. Barcom, Inc. v. Doll, 119 So. 2d 544 (La. App.1960).
The appeal is dismissed.